UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4898
CLAYTON HARPER WOLFE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
               Irene M. Keeley, Chief District Judge.
                           (CR-99-10)

                      Submitted: March 20, 2001

                       Decided: May 14, 2001

  Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James R. Fox, JORY & SMITH, Elkins, West Virginia, for Appellant.
Melvin W. Kahle, Jr., United States Attorney, Sherry L. Muncy,
Assistant United States Attorney, Elkins, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. WOLFE
                               OPINION

PER CURIAM:

   Clayton Harper Wolfe entered a conditional guilty plea to being a
felon in possession of a firearm in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000), reserving the right to challenge the district
court’s exclusion of an intoxication defense to that charge. On appeal,
Wolfe renews his argument that § 922(g)(1) is a specific intent crime
to which voluntary intoxication is a defense. We affirm.

   Wolfe and the Government agree that in order to establish a
§ 922(g) violation, the Government had to show that Wolfe know-
ingly possessed the firearm. United States v. Langley, 62 F.3d 602,
606 (4th Cir. 1995) (en banc) (discussing elements of the offense).1
They disagree, however, as to whether the offense is a general intent
or specific intent crime. We agree with the Government that a
§ 922(g) offense is a general intent crime to which intoxication is not
a defense.2 E.g., United States v. Bennett, 975 F.2d 305, 308 (6th Cir.
1992). Thus, we hold that the district court did not abuse its discretion
in excluding evidence of Wolfe’s intoxication at the time he commit-
ted the instant offense. United States v. Lancaster, 96 F.3d 734, 744
(4th Cir. 1996) (stating standard of review).

   Accordingly, we affirm Wolfe’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED
    1
     Wolfe does not challenge the other elements of the offense. Langley,
62 F.3d at 606.
   2
     As support for his argument that § 922(g) is a specific intent crime,
Wolfe cites Wheatley v. United States, 159 F.2d 599 (4th Cir. 1946). We
find, however, that Wolfe’s reliance on Wheatley is misplaced because
the statement on which he relies is dicta and conflicts with the over-
whelming agreement of the circuit courts that § 922(g) is a general intent
crime.